                                                                                X____FILED___ENTERED
                                                                                 ____LOGGED_____RECEIVED
                                                                                 
                                                                                11:26
                                                                                     am, May 14 2020
                                                                                 ATBALTIMORE
NEM                                                                              CLERK,U.S.DISTRICRTCOURT
F.# 2020R00098                                                                   DISTRICTOFMARYLAND
                                                                                         crp
                                                                                 BY______________Deputy  


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------X

UNITED STATES OF AMERICA                               PROPOSED ORDER
       - against -                                     20-MJ-350
MARLON SARACAY-LOPEZ,
     also known as “Plocky,”
EMERSON MARTINEZ-LARA,
     also known as “Fugitivo,”
VICTOR RAMIREZ,
     also known as “Frijolito,” and
ISMAEL SANTOS-NOVOA,
     also known as “Profe” and “Travieso”


                     Defendant.

--------------------------X


              Upon the application of RICHARD P. DONOGHUE, United States Attorney

for the Eastern District of New York, by Assistant United States Attorney Nadia E. Moore, for

an order unsealing the complaint and arrest warrants in the above-captioned matter.

              WHEREFORE, it is ordered that the complaint and arrest warrants in the above-

captioned matter be unsealed.


Dated: Brooklyn,
        rooklyn, New York
       _________________,
        _____________
              _      ____, 2020




                                          HONORABLE ROBERT M. LEV
                                                               LEVY
                                          UNITED STATES MAGISTRATE JUDGE
                                          EASTERN DISTRICT OF NEW YORK
